DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new grounds of rejection set forth below for claims 14, 15, and 18 are necessitated by Applicant’s amendment filed on Mar. 23, 2021. In particular, independent claim 14 has been amended to contain a limitation regarding an anionic monomer. Therefore, claim 14 and claims 15 and 18 which ultimately depend on amended claim 14 are now different in scope from what they were at the time of the preceding Office action. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Japanese Patent Application Laid-Open Publication No. H07-138304 A (herein “Shichizawa”). The attached computer-generated translation of Shichizawa is referred to herein.
As to claims 14 and 18: Shichizawa describes a method of making polymers (see ¶ [0001]). Shichizawa describes an example (see Example 1 in ¶ [0029]) including a composition comprising the monomer styrene, the ionic compound copper sulfate, the aromatic compound t-butyl catechol, and the initiator compound potassium persulfate. The examiner has calculated that the composition includes about 3800 ppm of hydroxyl groups from t-butyl catechol relative to the monomer styrene.
Shichizawa further discloses (see ¶ [0023]) examples of monomers that are used in the invention, and the disclosed monomers include styrene (as is used in the cited example) and (meth)acrylic acid, fumaric acid, itaconic acid, and maleic acid.
Shichizawa does not specifically disclose an embodiment of comprising one of the monomers (meth)acrylic acid, fumaric acid, itaconic acid, or maleic acid as well as the aforementioned compounds copper sulfate, t-butyl catechol, and potassium persulfate.
In light of Shichizawa’s disclosure of monomers used in the invention, one of ordinary skill in the art would have merely exercised ordinary creativity by using any of the disclosed monomers to make Shichizawa’s polymers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made compositions that are analogous to that of the cited example using the alternative disclosed monomers such as (meth)acrylic acid, fumaric acid, itaconic acid, or maleic acid.
As to claim 15: The cited composition further includes water.

Allowable Subject Matter

Claims 1-13, 17, and 19 are allowed.

Response to Arguments

Applicant’s arguments filed Mar. 23, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.
The objection to claim 5 and the rejection of claim 8 under 35 U.S.C. § 112 have been withdrawn in light of the amendments of the claims.
Regarding the rejection under 35 U.S.C. § 102: Applicant argues (p. 9 of Remarks) that Shichizawa does not disclose the recited anionic monomers. In light of the amendment of claim 14 to recite an anionic monomer, a new ground of rejection under 35 U.S.C. § 103 has been set forth above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764